Citation Nr: 1708690	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to September 8, 2014 and greater than 30 percent beginning September 8, 2014 for memory loss.

2.  Entitlement to a disability rating greater than 20 percent for lumbar spine disability.

3.  Entitlement to a disability rating greater than 20 percent for right shoulder bursitis.

4.  Entitlement to a disability rating greater than 20 percent prior to September 8, 2014 and greater than 30 percent beginning September 8, 2014 for cervical spine degenerative disc disease.

5.  Entitlement to a disability rating greater than 10 percent for right knee strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, January 2012, and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Initially, with regard to all issues, the Board finds that there are outstanding private treatment records.  Specifically, during the November 2016 Board hearing, the Veteran testified that the majority of his medical treatment was from a private physician, Dr. S.  However, a review of the claims file is negative for any records from Dr. S. and it appears that no attempt has been made to obtain such records.  Furthermore, the Veteran submitted authorizations for VA to obtain records from Dr. L.E. in July 2014 and September 2014.  However, a review of the claims file is negative for any records from Dr. L.E. and it appears that no attempt has been made to obtain such records.  On remand, an attempt should be made to obtain outstanding private treatment records from Dr. S. and Dr. L.E.

With regard to the memory loss issue, the Board notes that this disability was last examined in September 2014.  In a November 2015 statement and during the November 2016 Board hearing, the Veteran reported that his memory loss had gotten worse.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his memory loss since the September 2014 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, it appears that the AOJ has not yet considered all pertinent medical evidence pertaining to the Veteran's memory loss.  Specifically, neither the August 2011 statement of the case nor the November 2015 supplemental statement of the case note reviews of May 2009/August 2011 neuropsychological evaluations from Dr. A.N.S.  Such should be accomplished on remand.

With regard to the lumbar spine, right shoulder, cervical spine, and right knee issues, the Board notes that these disabilities were last examined in September 2014.  Significantly, these examinations show range of motion findings but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the September 2014 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in September 2014.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his memory loss, lumbar spine, right shoulder, cervical spine, and right knee disorders since service, specifically records from Dr. S. and/or Dr. L.E.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since September 2014.

2. Schedule the Veteran for a VA examination to identify the severity of his service-connected memory loss.  

3. Schedule the Veteran for an appropriate VA examination to identify the severity of his service-connected lumbar spine, right shoulder, cervical spine, and right knee disabilities.

4. Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



